Citation Nr: 0822325	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-35 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for lumbar myositis; degenerative joint disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 2003 to 
January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.

The veteran's claim for an initial increased rating for a 
back condition is  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In a written brief dated May 2008, the veteran's 
representative requested an additional VA examination be 
conducted with respect to his claim for increased rating, 
noting both the length of time since, and unclear findings 
of, the first examination.  The record shows the veteran was 
examined for VA purposes in connection with this claim in 
August 2004, almost 4 years ago.  In view of this, together 
with the veteran's contentions which are understood to be 
that his condition has worsened, a more current evaluation 
should be conducted to ascertain the current nature, extent 
and severity of his service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Records of any VA treatment for the 
veteran's back disability dated since 
October 2005, should be associated with 
the claims file.  

2.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature, extent and severity of 
his service-connected back disability.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination.  All indicated tests, 
including range of motion studies, should 
be performed.  The examiner should express 
the findings of range of motion studies in 
degrees and in relation to normal range of 
motion.  Clinical findings should also 
include whether, during the examination, 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordinatation; and whether, and 
to what extent, the veteran experiences 
functional loss due to pain and/or any 
other symptoms noted above during flare-
ups or with repeated use.  The examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion (beyond the limitation shown 
clinically).  The examiner should set 
forth a complete rationale for all 
conclusions in a legible report.

3.  Following completion of the above, the 
RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 






Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


